EXHIBIT 10.3

THE ALLSTATE CORPORATION
2006 EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
OPTION AWARD AGREEMENT

[Addressee]

In accordance with the terms of The Allstate Corporation 2006 Equity
Compensation Plan for Non-Employee Directors (the “Plan”), pursuant to action of
the Nominating and Governance Committee of the Board of Directors, The Allstate
Corporation hereby grants to you (the “Participant”), subject to the terms and
conditions set forth in this Option Award Agreement and the Plan, which is
incorporated herein by reference, the right and option (the “Stock Option”) to
purchase from the Company the number of shares of its common stock, par value
$.01 per share, set forth below:

Number of Shares to
which Option Pertains:

 

__________

Date of Grant:

 

__________

Option Exercise Price:

 

$_________, which is the Fair Market Value on the Date of Grant

Vesting:

 

As to one-third of the total number of said shares (with any resulting
fractional share rounded to the nearest whole share), on _______ and ______, and
as to the remaining unvested portion, on _______.

Expiration Date:

 

Close of business on ________

Exercise Period:

 

Date of Vesting through Expiration Date

 

THIS OPTION IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS OPTION AWARD AGREEMENT
AND THE PLAN.

1.   Terms and Conditions of Option.   It is understood and agreed that the
Award of the Option evidenced by this Option Award Agreement is subject to the
terms and conditions as set forth herein. Further terms and conditions
applicable to the Award including but not limited to transferability,
termination of director status and change of control, are set forth in the Plan
and incorporated by reference. To the extent any provision hereof is
inconsistent with a provision of the Plan, the provision of the Plan will
govern. Capitalized terms not otherwise defined herein shall have the meanings
given them in the Plan. By accepting this Award, the Participant hereby
acknowledges the receipt of a copy of this Option Award Agreement and a copy of
the Prospectus and agrees to be bound by all the terms and provisions hereof and
thereto.

2.   Exercise of Option.   To the extent vested, the Option may be exercised in
whole or in part from time to time by delivery of written notice of exercise and
payment to Stock Option Record Office, The Allstate Corporation, 2775 Sanders
Road, Ste F5, Northbrook, Illinois  60062, unless the Company advises the
Participant to send the notice and payment to a different address or a


--------------------------------------------------------------------------------




designated representative. Such notice and payment must be received not later
than the Expiration Date, specifying the number of shares of Stock to be
purchased. In the event that the Expiration Date falls on a day that is not a
regular business day at the Company’s executive offices in Northbrook, Illinois,
such written notice must be delivered no later than the next regular business
day following the Expiration Date.

The Option Exercise Price shall be payable:  (a) in cash or its equivalent,
(b) by tendering previously acquired Stock (owned for at least six months)
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Exercise Price, (c) by broker-assisted cashless exercise, (d) by share
withholding or (e) by a combination of (a), (b), (c) and/or (d).

3.   Ratification of Actions.   By accepting the Award or other benefit under
the Plan, the Participant and each person claiming under or through him shall be
conclusively deemed to have indicated the Participant’s acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
the Company, the Board or the Nominating and Governance Committee.

4.   Notices.   Any notice hereunder to the Company shall be addressed to its
Stock Option Record Office and any notice hereunder to the Participant shall be
addressed to him at the address specified on this Option Award Agreement,
subject to the right of either party to designate at any time hereafter in
writing some other address.

5.   Governing Law and Severability.   To the extent not preempted by Federal
law, this Option Award Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of law
provisions. In the event any provision of the Option Award Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Option Award Agreement, and this Option Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

Edward M. Liddy

 

Chairman and Chief Executive Officer

 

THE ALLSTATE CORPORATION

 


--------------------------------------------------------------------------------